 DERRICKMEN & RIGGERS LOCAL NO. 197United Derrickmen & Riggers Association local No.197 of New York, all Long Island and Vicinity, In-ternational Association of Bridge, Strnctural andOrnamental Iron Workers, AFL-CIO' and MilneConstruction Co., Inc. and Cemetery Stone Han-dlers, Erectors and Granite Yard Helpers Union.Local No. 106, Tile, Marble, Terrazzo Finishers andShopmen's International Union, AFL-CIO.' Case2 CD--559November 17. 1978DECISION AND DETERMINATION OFDISPUTEBY MEMlEI RS JENKINS. MI:RPIHY. \N) TRi I SI) 1 1.This is a proceeding under Section 0()k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Milne Construction Co.. Inc..herein called the Employer. alleging that United Der-rickmen & Riggers Association Local No. 197 ofNew York, all Long Island and Vicinity, Associationof Bridge, Structural and Ornamental Iron Workers,AFL-CIO, herein called Local 197, had violated Sec-tion 8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than to employees represented by CemeteryStone Handlers, Erectors and Granite Yard HelpersUnion, Local No. 106. Tile, Marble. Terrazzo F:inish-ers and Shopmen's International Union. AFL (IO.herein called Local 106.Pursuant to notice, a hearing was held beforeHearing Officer Clifford P. Chalet on June 21. 1978.2All parties appeared and were afforded full opportu-nity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on the issues.Thereafter, briefs were filed by the Employer and theRespondent Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:Name as corrected at the hearing2 All dates hereinafter are in 1978. unless cthervise specified.IHE BL SINESS OF TIlE EMPION I RTIhe parties stipulated, and we find, that the Em-ployer. a Louisiana corporation with its principalplace of business in Portland, Oregon, is engaged inthe general construction contracting business includ-ing the construction of community mausoleums incemeteries. The Employer has gross annual revenuesin excess of $500,000 and it annually purchasesgoods and materials valued in excess of $50,000 di-rectly from firms located outside the State of NewYork which goods and materials are used within theState of New York. We find that the Employer isenegaged ill commerce within the meaning of Section2(6) and (7) of the Act and it will effectuate the pur-poses of the Act t.) assert jurisdiction herein.11 IFit I \B()R ()R(i;NV7AIO()NS INVOIVEDWe find that Local 197 and Local 106 are labororganizations within the meaning of Section 2(5) ofthe Act.I1 1iE DISPL TEA. Ihe h 'ork in DisputeThe work in dispute consists of the work per-formed by granite-setter helpers employed by MilneConstruction Co.. Inc., including such work as wasbeing performed at the time of the notice of hearingherein. June 7. at Trinity Church Cemetery, 155thStreet and Riverside Drive. New York. New York.B. Background and Facts of the DisputeFor approximately the last 20 years the Employerhas been engaged in the construction of communitymausoleums in cemeteries in New York City and itsvicinity. Within the last 10 years alone the Employerhas constructed eight such mausoleums at variouscemeteries in the area.The construction of garden-type (unenclosed)community mausoleums, which are involved in thedispute in this case, basically entails the building ofcrypts. set in rows. on top of each other, to a heightof approximately 14 feet, so that an empty, unshut-tered mausoleum looks like a honeycomb. The shut-ters or doors of the crypts. which weigh approximate-ly 85 pounds and measure approximately 3 feet by'2-1/2 feet, are made of polished granite. These shut-ters are placed or hung on the crypt fronts by a stonesetter assisted by a helper. The helper is responsiblefor unloading and delivering the shutters to the stonesetter, drilling and setting the threaded pipes which319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare a part of the fastening process, and the mixing ofmortar. It is the work of the helper which is the sub-ject of the dispute in this case.Prior to mid-1976, the Employer utilized membersof Local 10 of the Tile, Marble, Terrazzo Finishersand Shopmen's International Union to perform thedisputed work. In mid-1976, in a proceeding to whichthe Employer was not a party, the New York Build-ing and Construction Trades Council (hereinafterCouncil) awarded the work of assisting stone settersto members of Local 197. As a result, Local 10.which is a member of the Council, informed the Em-ployer that employees represented by it could nolonger perform such work.Shortly after the award was rendered by the Coun-cil, Local 106, which belongs to the same Interna-tional union as Local 10, requested that employees itrepresents be given the work previously performedby employees represented by Local 10. The Em-ployer subsequently hired employees represented byLocal 106 to perform the work and they have contin-ued to perform such work since that time. On Janu-ary 17, 1977, the Employer executed a rider agree-ment to the Local 106 collective-bargainingagreement, the term of which is from March 31,1976, to March 31, 1979.Since the award by the Council, Local 197 has at-tempted, by letter and by visits to various jobsites, tocontact James Milne, the Employer's president, todiscuss the assignment of the work to Local 197members. Local 197 was unsuccessful in this regardand on May 25 placed pickets at the entrance to oneof the Employer's jobsites. Consequently, othertradesmen employed by Milne left the jobsite andrefused to return. The picketing continued until June6, when Local 197 withdrew the picketers, once itwas determined that the issue would be resolved bythe Board.C. Contentions of the PartiesThe Employer contends that there is no agreed-upon method for resolving the dispute and that Local197 threatened to and did picket the Employer'sTrinity Church jobsite with the object of forcing theEmployer to assign the work in dispute to membersof Local 197 rather than to employees represented byLocal 106 and, therefore, there is reasonable cause tobelieve that Local 197 has violated Section 8(b)(4)(D)of the Act. With respect to the merits, the Employercontends that the work should be awarded to em-ployees represented by Local 106 on the basis of itscollective-bargaining agreement with that labor orga-nization, the Employer's past practice and prefer-ence, area and industry practice, economy and effi-ciency of assigning the work to employees repre-sented by Local 106, the skills and training possessedby members of Local 106, and because the work ofsetting headstones traditionally performed by mem-bers of Local 106 is decreasing due to the increaseduse of community-style mausoleums instead of tradi-tional cemeteries.Although Local 106 did not file a brief, its positionas expressed at the hearing is in accord with that ofthe Employer.Local 197 also did not file a brief with the Boardbut at the hearing took the position that the disputedwork should be awarded to employees representedby it because of the award by the Council, past andarea practice, and, impliedly, because Local 10, Lo-cal 106, and the Employer engaged in subterfuge todefeat the award of the work by the Council to Local197.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (I) there is reasonablecause to believe that Section 8(b)(4)(d) of the Act hasbeen violated. and (2) the parties have not agreedupon a method for the voluntary adjustment of thedispute.As to (1 .above, the record establishes that, be-tween May' 25 and June 6, Respondent picketed thejobsite of the Employer when unable to contact ormeet with the Employer and that the stated object ofthe picketing was to force assignment of the work indispute to members of Local 197. In these circum-stances, we find that there is reasonable cause to be-lieve that Section 8(b)(4)(D) of the Act has been vio-lated.As to (2), above, there is no evidence that anagreed-upon method exists for the voluntary adjust-ment of this dispute. Accordingly, we find the dis-pute is properly before the Board for determinationunder Section 10(k) of the Act.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work after320 DERRICKMEN & RIGGERS, LOCAL NO. 197giving due consideration to various factors.' TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancing thosefactors involved in a particular case.4The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementThe record contains no evidence with regard toBoard certification of either Local 106 or Local 197to represent employees in the dispute herein.As noted above, the Employer has executed a rideragreement to the most recent Local 106 contract; thisrider is effective from March 31, 1976, to March 31,1979. The bargaining unit definition in this contractincludes the following language:...shall govern all stone handling and erectingin the shop and in the cemetery.... This in-cludes crane and derrick operators, hook-upmen drillers, yard and shop helpers, bed setters,sawyers helpers, erector-drivers, erectors, help-ers who handle stone in the granite cuttingyards, cemeteries, stores and showrooms.The record indicates that this rider was first execu-ted by the Employer on January 17, 1977, and fol-lowed the award of such work by the Council to Lo-cal 197 and, as reflected by the record, unsuccessfulattempts by Local. 197 representatives to contact theEmployer for the purpose of discussing the disputedwork. As noted above, the Employer has not execu-ted a collective-bargaining agreement with Local197. Accordingly, we find that the Employer's collec-tive-bargaining agreement with Local 106 tends tofavor an award of the disputed work to employeesrepresented by that labor organization.2. Employer practiceThe record shows that since mid-1976, all the jobsof the Employer, the work in dispute has been per-formed by members of Local 106. The record estab-lishes that the Employer has never employed mem-bers of Local 197 to perform the disputed work.Accordingly, we find that this factor tends to favoraward of the work in dispute to employees repre-sented by Local 106.5}N.LR.B. Radio, & 'lerlltioon Brida du tnlneererl s I nli. 1i a i 1i'1.InternaionalBroiherhbad of E'ctr i ai uIl i,{erArs .4f. I ( 1() ( ,linhlai. Hroadcasting Sil,em/., 364 U S 573 (1961hInternatrional Asso( tation ' ,-ar hilnrii. l. drge %'. ] 743. 4 f. ( () .4Jones C(ontnruction ( omprani), 135 NLRB 1402 (1962)5On the basis of a revier of the entire record In this, cae. s e [rild nloevidence to support Local 197's contennhoin that L ,ocal 10, lIocal 106( and theEmployer engaged in subterfuge to h a aid l ,srlennlerlt ofi the disputed3. Area practiceAs noted above, the Council has awarded work ofthe type in dispute herein to Local 197, and the testi-mony of John Humphrey, business agent for Local197, indicates that members of Local 197 have per-formed such work since at least 1949 for other em-ployers. The record does not indicate to what extentLocal 106 has performed work such as that in disputefor area employers other than the Employer. Accord-ingly, we conclude that the factor of area practice,while not dispositive of the issues before us, tends tofavor an award of the work in dispute to employeesrepresented by Local 197.4. Skills, efficiency, and economyThe record indicates that members of both unionspossess the skills and training required to performthe disputed work. James Milne, president of theEmployer, testified without contradiction, however,that the Employer uses its own patented process toperform the work in dispute and that members ofLocal 106 have been trained in the procedures associ-ated with that process.The testimony of Milne and Humphrey indicatesthat only one member of Local 106 is required perstone setter while two members of Local 197 are re-quired per stone setter. Humphrey testified, however,that Local 197 believes that the work is done fasterand more efficiently by using two helpers per stonesetter. Nevertheless, it is clear that the work in dis-pute is done more economically if it is performed byemployees represented by Local 106 rather than em-ployees represented by Local 197, since in the case ofthe former one less employee is needed. Accordingly,we conclude that the record does not establish whichgroup of employees is capable of performing thework in dispute more efficiently but that the factorsof skills and economy favor awarding the work toemployees represented by Local 106.5. Employer preferenceFor the reasons stated above, the Employer finds itpreferable to assign the work in dispute to employeesrepresented by Local 106 and the record establishesthat the Employer is satisfied with the results of thatassignment. Accordingly, we find that this factor,while not determinative, favors awarding the work toemployees represented by that labor organization.mork to I voc 1197 follomwing the arsard bhs he ('ouncil. Accordngl. we findthat Ihis factor ha, ni releance In the making of our determination321 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. Substitution and loss of workEmployer President Milne testified without contra-diction that the traditional work of l.ocal 106 mem-bers, which is the setting of grave headstones andmarkers, is gradually being displaced by the increas-ing popularity of community mausoleums. There-fore, the Employer feels an obligation to employmembers of Local 106 whose work is being so dis-placed. We find this factor, although not determina-tive, favors assignment of the disputed work to l.ocal106.C'onclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat employees who are represented by local 106 areentitled to perform the work in dispute. We reachthis conclusion relying on the skills possessed bythese employees, greater economy of operation, thecollective-bargaining agreement between Local 106and the Employer, Employer practice and prefer-ence, and the displacement of work traditionally per-formed by these employees. In making this determi-nation, we are awarding the work in dispute toemployees who are represented by l.ocal 106, but notto that Union or its members. The present determi-nation is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:I. Employees of Milne Construction Co., Inc.,who are represented by Cemetery Stone Handlers,Erectors, and Granite Yard Helpers Union, LocalNo. 106. Tile, Marble, Terrazzo Finishers andShopmen's International Union, AFL CIO, are enti-tled to perform the work of granite-setter helpers em-ployed by Milne Construction Co., Inc., includingsuch work as was being performed as of June 7, 1978,at Trinity Church C('emetery, 155th Street and River-side Drive, New York, New York.2. United Derrickmen & Riggers Association Lo-cal No. 197 of New York, all Long Island and Vicini-ty. International Association of Bridge, Structuraland Ornamental Iron Workers, AFL CIO, is not en-titled by means proscribed by Section 8(bl(4)(D) ofthe Act to force or require Milne Construction Co.,Inc., to assign the disputed work to employees repre-sented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute. United Derrickmen& Riggers Association Local No. 197 of New York,all l.ong Island and Vicinity, International Associa-tion of Bridge, Structural and Ornamental IronWorkers, AFL C'IO. shall notify the Regional Direc-tor for Region 2, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.322